Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with KARAM SAAB on 7/19/2022.

The application has been amended as follows: 

	In the claims:
1.	(Currently Amended) A method for navigation performed based on characteristics of a cellular network, the method comprising:
determining, by an on-board management system, a quality of experience (QoE) level required for a wireless service to be performed for a networked device;
determining, by the on-board management system, a current location and a destination;
receiving, by the on-board management system, a wireless network route priority, wherein the wireless network route priority is based on: 
assigning a first weight to an expense priority;
assigning a second weight to a least-time priority; and
assigning a third weight to the greatest performance priority, wherein:
the first weight, the second weight, and the third weight are assigned by a user; and
the first weight, the second weight, and the third weight differ from each other;
accessing, by the on-board management system, a wireless network slice coverage map, wherein the wireless network slice coverage map maps a plurality of network performance characteristics for the cellular network across a geographic region;
determining, by the on-board management system, a route from the current location to the destination based on the wireless network slice coverage map, the determined QoE, and the wireless network route priority; and
outputting, by the on-board management system, the determined route to a navigation system.
2.	(Original) The method for navigation performed based on characteristics of the cellular network of claim 1, wherein the plurality of network performance characteristics comprises: a packet loss rate; latency; and bandwidth.
3.	(Original) The method for navigation performed based on characteristics of the cellular network of claim 1, wherein the wireless network slice coverage map maps wireless network slices which the on-board management system is authorized to access.
4, 5. 	(Canceled) 
6.	(Previously presented) The method for navigation performed based on characteristics of the cellular network of claim 1, further comprising: determining, by the on-board management system, the destination based on the wireless service to be performed for the networked device.
7.	(Original) The method for navigation performed based on characteristics of the cellular network of claim 1, wherein determining the QoE level required is based on the QoE level required for a plurality of networked devices over a period of time.
8.	(Original) The method for navigation performed based on characteristics of the cellular network of claim 1, wherein the wireless network slice coverage map maps the plurality of network performance characteristics across the geographic region for multiple cellular networks.
9.	(Original) The method for navigation performed based on characteristics of the cellular network of claim 1, wherein the on-board management system is integrated as part of a public safety vehicle and the networked device is a telemedicine device for providing medical care to a patient.
10.	(Original) The method for navigation performed based on characteristics of the cellular network of claim 1, wherein the cellular network is a 5G New Radio (NR) cellular network.
11.	(Currently Amended) A system for navigation performed based on characteristics of a cellular network, the system comprising:
an on-board management system, installed on a vehicle, comprising:
a global navigation satellite system (GNSS) component;
a user input component;
a cellular network interface; and
a processing system, comprising one or more processors, where the processing system is configured to:
determine a quality of experience (QoE) level required for a wireless service to be performed for a networked device;
determine a current location using data from the GNSS component and a destination;
receive a wireless network route priority via the user input component, wherein: 
the wireless network route priority is based on: a first weight being assigned to an expense priority via the user input component; a second weight being assigned to a least-time priority via the user input component; and a third weight being assigned to the greatest performance priority via the user input component; and
the first weight, the second weight, and the third weight differ from each other;
access a wireless network slice coverage map, wherein the wireless network slice coverage map maps a plurality of network performance characteristics for the cellular network across a geographic region;
determine a route from the current location to the destination based on the wireless network slice coverage map, the determined QoE, and the wireless network route priority; and
output the determined route to a navigation system.
12.	(Original) The system for navigation performed based on characteristics of the cellular network of claim 11, wherein the plurality of network performance characteristics comprises: a packet loss rate; latency; and bandwidth.
13.	(Original) The system for navigation performed based on characteristics of the cellular network of claim 11, wherein the wireless network slice coverage map maps wireless network slices which the on-board management system is authorized to access.
14, 15. (Canceled)
16.	(Previously presented) The system for navigation performed based on characteristics of the cellular network of claim 11, wherein the processing system is further configured to determine the destination based on the wireless service to be performed for the networked device.
17.	(Original) The system for navigation performed based on characteristics of the cellular network of claim 11, wherein the processing system being configured to determine the QoE level required is based on the QoE level required for a plurality of networked devices over a period of time.
18.	(Original) The system for navigation performed based on characteristics of the cellular network of claim 11, further comprising a cloud-based server system that communicates with the on-board management system.
19.	(Original) The system for navigation performed based on characteristics of the cellular network of claim 11, further comprising a public safety vehicle, wherein the on-board management system is integrated as part of the public safety vehicle and the networked device is a telemedicine device for providing medical care to a patient.
20.	(Original) The system for navigation performed based on characteristics of the cellular network of claim 11, wherein the cellular network is a 5G New Radio (NR) cellular network.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-3, 6-13, and 16-20 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1-3, 6-10, a method for navigation performed based on characteristics of a cellular network, the method comprising:
determining, by an on-board management system, a quality of experience (QoE) level required for a wireless service to be performed for a networked device;
determining, by the on-board management system, a current location and a destination;
receiving, by the on-board management system, a wireless network route priority, wherein the wireless network route priority is based on: 
assigning a first weight to an expense priority;
assigning a second weight to a least-time priority; and
assigning a third weight to the greatest performance priority, wherein:
the first weight, the second weight, and the third weight are assigned by a user; and
the first weight, the second weight, and the third weight differ from each other;
accessing, by the on-board management system, a wireless network slice coverage map, wherein the wireless network slice coverage map maps a plurality of network performance characteristics for the cellular network across a geographic region;
determining, by the on-board management system, a route from the current location to the destination based on the wireless network slice coverage map, the determined QoE, and the wireless network route priority; and
outputting, by the on-board management system, the determined route to a navigation system… in combination with other limitations.
Regarding claim 11-13, 16-20,  system for navigation performed based on characteristics of a cellular network, the system comprising:
an on-board management system, installed on a vehicle, comprising:
a global navigation satellite system (GNSS) component;
a user input component;
a cellular network interface; and
a processing system, comprising one or more processors, where the processing system is configured to:
determine a quality of experience (QoE) level required for a wireless service to be performed for a networked device;
determine a current location using data from the GNSS component and a destination;
receive a wireless network route priority via the user input component, wherein: 
the wireless network route priority is based on: a first weight being assigned to an expense priority via the user input component; a second weight being assigned to a least-time priority via the user input component; and a third weight being assigned to the greatest performance priority via the user input component; and
the first weight, the second weight, and the third weight differ from each other;
access a wireless network slice coverage map, wherein the wireless network slice coverage map maps a plurality of network performance characteristics for the cellular network across a geographic region;
determine a route from the current location to the destination based on the wireless network slice coverage map, the determined QoE, and the wireless network route priority; and
output the determined route to a navigation system…in combination with other limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMER S MIAN/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        
OMER S. MIAN
Primary Examiner
Art Unit 2461